DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 19 is/are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by Yamazaki et al. US 2016/0260835 A1 (hereinafter referred to as Yamazaki).

Regarding claim 19, Yamazaki teaching a method for inspecting a semiconductor device (fig. 10, probe 118, par. [0080]), comprising using a head part (fig. 10, electrical-characteristic measurement system 125, par. [0083]) to apply a first voltage (fig. 10, V2, par. [0083]) between the semiconductor device and a first probe (fig. 10, probe 112, par. [0083]), to apply a conductive member voltage (fig. 10, V1, par. [0083]) between the semiconductor device and a conductive member (fig. 10, probe 111, par. [0083]), and to detect a current flowing in the first probe (fig. 10, I2, par. [0083]), the head part including the first probe and the conductive member, the first probe being configured to contact a first portion (fig. 10, left portion of 118, par. [0080]) of the semiconductor device, the conductive member being configured to oppose a second portion (fig. 10, right portion of 118, par. [0080]), of the semiconductor device; the first voltage having (by way of example fig. 2, V2  probe 202 voltage positive respect to the 203, par. [0087]) a first polarity of one of positive or negative when referenced to a potential of the semiconductor device, the conductive member voltage (by way of example fig. 2, V1   probe 201 voltage positive respect to the 203, par. [0087]) having a second polarity of the other of positive or negative when referenced to the potential of the semiconductor device.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 10, 16-17 and 11 is/are rejected under 35 U.S.C. 102(a)(2)as being clearly anticipated by Fukuhara et al. US 2019/0385846 A1 (hereinafter referred to as Fukuhara).

Regarding claim 1, Fukuhara teaches an inspection apparatus (electrodes is for inspection and can be formed in a Test Element Group (TEG) region of the semiconductor device, a device for providing different voltages and measuring the currents not shown, par. [0170-[0175]) of a semiconductor device, comprising: a first probe (fig. 4, electrode 144, par. [0108]) configured to contact a first portion (fig. 4, left side of second crystalline layer 114a, par. [0107]) of the semiconductor device (fig. 4, semiconductor wafer 100, par. [0108]); a conductive member (fig. 4, electrode 146, par. [0108]) configured to oppose a second portion (fig. 4, right side second crystalline layer 114a, par. [0107]) of the semiconductor device; and 
a detector (the device applying the voltage not shown, par. [0119]) configured to apply a first voltage (negative voltage is applied to the substrate 102, with a lower one of potentials of the first electrode 144 and the second electrode 146 serving as a reference, par. [0173], (voltage reference, par. [0119]) between the semiconductor device (100) and the first probe (source electrode 144 is used as a common electrode, par. [0119]),
 to apply a conductive member voltage (positive voltage applied as the drain voltage, par. [0119]) between the semiconductor device and the conductive member (146), and to detect a current flowing in the first probe (fig. 4, drain current Id flowing from the source electrode 144 to the drain electrode 146, par. [0119]), 
the first voltage having a first polarity of one of positive or negative when referenced to a potential of the semiconductor device (negative voltage is applied to the substrate 102, with a lower potential of the first electrode 144, par. [0173]), 
the conductive member voltage (fig. 16A, positive voltage applied as the drain voltage, par. [0119], [0145]) having a second polarity of the other of positive or  (fig. 16A, wafer back surface electrode 148 is substantially at 0V, par. [0145]).  

Regarding claim 2, Fukuhara teaches the apparatus according to claim 1, wherein the first polarity is positive (“applying negative voltage to the third electrode 148 and applying positive voltage to the second electrode 146 with the potential of the first electrode 144 serving as a reference”, par. [0110]), and the second polarity is negative (fig. 7A, measurement was performed with the drain voltage fixed to 5V, and the back gate voltage varied from +50V to -200V, par. [0124]).  

Regarding claim 3, Fukuhara teaches the apparatus according to claim 1, wherein the detector (the device applying the voltage not shown, par. [0119]) detects the current (fig. 4, drain current Id flowing from the source electrode 144 to the drain electrode 146, par. [0119]) while changing an absolute value of the first voltage.  

Regarding claim 5, Fukuhara teaches the apparatus according to claim 1, further comprising a second probe (fig. 4, electrode 142, par. [0108]) configured to contact a third portion (fig. 4, middle of electrode 114a, par. [0107]) of the semiconductor device (fig. 4, electrode 100, par. [0108]), when applying the first voltage (voltage reference, par. [0119]) between the semiconductor device and the first probe (fig. 4, electrode 144, par. [0108]) and applying the conductive member voltage (positive voltage applied as the drain voltage, par. [0119]) between the semiconductor device and the conductive member (fig. 4, electrode 146, par. [0108]), the detector (the device applying the voltage not shown, par. [0119]) applies a second voltage (potential of the gate electrode 142, par. [0113], [0119]) between the semiconductor device and the second probe, the second voltage being between the first voltage and the conductive member voltage (fig. 4, “…drain current Id flowing from the source electrode 144 to the drain electrode 146 is controlled with the potential of the gate electrode 142 formed between the electrodes…” , par. [0119]).  

Regarding claim 6, Fukuhara teaches the apparatus according to claim 5, wherein at least a portion of the second portion (fig. 4, right side second crystalline layer 114a, par. [0107]) is between the first portion (fig. 4, left side second crystalline layer 114a, par. [0107]) and the third portion (fig. 4, middle of electrode 114a, par. [0107]).  

Regarding claim 10, Fukuhara teaches the apparatus according to claim 1, further comprising an insulating layer (fig. 3, insulating layer 114b, par. [0097]-[0098]), the insulating layer being between the second portion and22 the conductive member when the conductive member (fig. 4, electrode 146, par. [0108]) opposes the second portion.  

Regarding claim 16, Fukuhara teaches the apparatus according to claim 10, further comprising a second probe (fig. 4, electrode 142, par. [0108]) configured to contact a third portion (fig. 4, middle of electrode 114a, par. [0107]) of the semiconductor device (fig. 4, electrode 100, par. [0108]).  

Regarding claim 17, Fukuhara teaches the apparatus according to claim 16, wherein at least a portion of the second portion (fig. 4, right side second crystalline layer 114a, par. [0107]) is between the first portion (fig. 4, left side second crystalline layer 114a, par. [0107]) and the23 third portion (fig. 4, middle of electrode 114a, par. [0107]).  

Regarding claim 11, Fukuhara teaches an inspection apparatus (electrodes is for inspection and can be formed in a Test Element Group (TEG) region of the semiconductor device, a device for providing different voltages and measuring the currents not shown, par. [0170-[0175]) of a semiconductor device (fig. 3, 4, semiconductor wafer 100, par. [0097]-[0098], [0108]), comprising: a first probe (fig. 4 is a cross-sectional view of a configuration the arrangement of the electrodes (probes) on semiconductor 100, electrode 144, par. [0108]) configured to contact a first portion (fig. 4, left side of second crystalline layer 114, par. [0107]) of the semiconductor device (fig. 4, semiconductor wafer 100, par. [0108]); a conductive member (fig. 4, electrode 146, par. [0108]) configured to oppose a second portion (fig. 4, right side second crystalline layer 114a, par. [0107]) of the semiconductor device; and an insulating layer (fig. 3, insulating layer 114b, par. [0097]-[0098]), the insulating layer being between the second portion and the conductive member (146) when the conductive member opposes the second portion (fig. 3, right side second crystalline layer 114b, par. [0097]-[0098]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara as applied to claim 1 above, and further in view of Hasegawa et al. US 2002/0178800 A1 (hereinafter referred to as Hasegawa).

Regarding claim 4, Fukuhara teaches the apparatus according to claim 1, 
Fukuhara does not teach further comprising a stage, the semiconductor device being placed between the stage and the conductive member, the detector is configured to apply the conductive member voltage between the semiconductor device and the conductive member via the stage and to apply the first voltage between the semiconductor device and the first probe via the stage.  
Hasegawa teaches further comprising a stage, the semiconductor device (fig. 10, sample 117, par. [0080]), being placed between the stage (fig. 10, stage 120, par. [0080]), and the conductive member (fig. 10, probe 111, par. [0079]), the detector (fig. 10, electrical-characteristic measurement system 125, par. [0083]), is configured to apply the conductive member voltage (bias voltages V1, col. 9, ln. 29-31) between the semiconductor device and the conductive member via (111) the stage and to apply the first voltage (bias voltages V2, par. [0083]) between the semiconductor device and the first probe (fig. 10, probe 112, par. [0083]), via the stage.  


Regarding claim 8, Fukuhara teaches the apparatus according to claim 5, 
Fukuhara does not teach further comprising a holder, the holder being configured to fix a position of the first probe with respect to the conductive member and to fix a position of the second probe with respect to the conductive member.  
Hasegawa teaches further comprising a holder (fig. 13, sample 215, par. [0095]) the holder being configured to fix a position of the first probe (fig. 13, probe 218, par. [0095]) with respect to the conductive member (fig. 13, probe 220, par. [0095]), and to fix a position of the second probe (fig. 13, probe 219, par. [0095]) with respect to the conductive member.
The references are combined for the same reason already applied in the rejection of claim 4.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara as applied to claim 1 above, and further in view of Yamazaki et al. US 2016/0260835 A1 (hereinafter referred to as Yamazaki).

Regarding claim 12, Fukuhara teaches the apparatus according to claim 10, 
Fukuhara does teach wherein a thickness of the insulating layer is not less than 5 nm and not more than 500 nm.  
Yamazaki teaches wherein a thickness of the insulating layer is not less than 5 nm and not more than 500 nm (fig. 16A, insulating layer 127, par. [0218]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a first insulating layer and a second insulating layer to cover the semiconductor layer of a transistor, as taught in Yamazaki in modifying the apparatus of Fukuhara. The motivation would be the reliability of the transistor can be improved when the insulating material that is relatively impermeable to impurities is used for the insulating layer.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara.

Regarding claim 18, Fukuhara teaches the apparatus according to claim 1, wherein the semiconductor device (fig. 4, semiconductor wafer 100, par. [0108]) has a first surface (fig. 4, surface connecting 144 to second crystalline layer 114a, par. [0107]) including the first portion (fig. 4, left side second crystalline layer 114a, par. [0107]) and the second portion (fig. 4, right side second crystalline layer 114a, par. [0107]), and relative positions of the semiconductor device and a head part (fig. 4, area including electrode 144, a second electrode 146, and a third electrode 148 are arranged on the semiconductor wafer 100, par. [0108]) are changeable along the first surface, the head part including the first probe and the conductive member (since the electrodes are arranged on the semiconductor wafer and separate from the wafer par. [0108]).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to make head part are changeable along the first surface, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  

Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claim 19 above, and further in view of Howland et al. US 2004/0155240 A1 (hereinafter referred to as Howland).

Regarding claim 20, Yamazaki teaches the method according to claim 19, Yamazaki does not teach wherein the head part further includes an insulating layer, and the insulating layer is between the second portion and the conductive member when the conductive member opposes the second portion.
Howland teaching herein the head part (fig. 10, electrical-characteristic measurement system 125, par. [0083]) further includes an insulating layer (fig. 3, insulator 38, par. [0025]), and the insulating layer is between the second portion (fig. 3, insulator 38, par. [0025]) and the conductive member (fig. 3, semiconducting material 34, par. [0025]), when the conductive member opposes the second portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable MOS measurement technique to be performed without having to deposit or grow an oxide layer or dielectric layer directly on semiconducting material, as taught in Howland in modifying the apparatus of Yamazaki. The motivation would be eliminates the requirement to apply an insulting layer to semiconducting material  prior to profiling semiconductor wafer utilizing one or more types of MOS measurement techniques, additionally, the use of a probe guard extends the spatial resolution of this technique.

Allowable Subject Matter
Claims 7, 9, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858